DETAILED ACTION
1.	This communication is in response to the amendment filed on 12/14/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-9, 11, 12, 25, 26, 28 and 29 (renumbered as 1-14) are allowed.



Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest the cloud management device querying whether media data collected by the IP camera is stored in a cloud backup device according to the data query request; and if the cloud management device determines that the media data of the IP camera is stored in the cloud backup device according to the data query request, pushing an address of the media data to the cloud work device, wherein the address of the media data is used for the client to request for querying the media data from the cloud backup device; wherein the media data comprises video data, and the data query request comprises a first time period, the cloud management device querying whether media data collected by the IP camera is stored in a cloud backup device according to the data query request comprises: the cloud management device querying a storage trajectory of the IP camera in the first time period according to the data query request, wherein the storage trajectory records information on a cloud domain in which the video data is stored in each time period, and the cloud domain comprises the cloud work device and the cloud backup device; the cloud management device determining whether the storage trajectory records information on the cloud backup device; and if it is determined that the storage trajectory records the information on the 

	With respect to claim 9 the prior art does not teach or fairly suggest wherein the media data comprises picture data, and the IP camera sending the media data collected by the IP camera to the cloud work device comprises: the IP camera requesting for first gateway information of the cloud work device from the cloud work device; after receiving the first gateway information of the cloud work device, the IP camera sending the picture data to a first gateway associated with the first gateway information; the IP camera receiving a first response sent by the first gateway, wherein the first response is used to indicate that the first gateway determines that storage resource of the cloud work device is sufficient to store the picture data; and the IP camera sending the picture data to the work cloud device via the first gateway.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 27, 2021